DETAILED ACTION
This Office action is in response to the request for continuation filed on August 12th, 2022.  Claims 1-10 and 14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0104595 (Nishida et al.).
The following annotated version of figure 12 from Nishada et al. is referenced;

    PNG
    media_image1.png
    446
    691
    media_image1.png
    Greyscale

Regarding claim 1, Nishida et al. disclose an ion generator configured to release ions into a target room space that is to undergo climate-control, comprising: a discharge electrode for generating ions by electric discharge (fig. 12, elements 11 & 12); and a column having an air-current guiding surface, wherein a plurality of the columns is present, the plurality of the columns including an upstream column and a downstream column, the upstream column is disposed upstream of the discharge electrode in an air current (fig. 12, elements 21b, 22b, portion as annotated), the downstream column is disposed downstream of the discharge electrode in the air current (fig. 12, elements 21b, 22b, portion as annotated), a beam that connects the upstream and downstream columns, the beam being disposed in parallel with the air current (fig. 12, elements 21a, 22a), and a plurality of the upstream columns and a plurality of the downstream columns are respectively present, each of the plurality of the upstream columns and each of the plurality of the downstream columns are connected by the beam (fig. 12, elements 21 and 22).
Nishada et al. does not disclose the columns having a plurality of proximal ends in a form of trapezoids.  However, forming an end of a column into a trapezoidal shape is clearly within the skill level of a person having ordinary skill in the art.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to form the proximal ends as trapezoids to provide greater stability, since a wider base is well known to increase mechanical stability.
Regarding claim 2, Nishada et al. disclose the ion generator according to claim 1, wherein the ion generator causes the target room space to have a positive-ion density and a negative-ion density (‘Preferably, the needle electrode has a positive ion generation electrode generating positive ions and a negative ion generation electrode generating negative ions.’ P 13).
Regarding claim 3, Nishada et al. disclose an apparatus comprising: an ion generator configured to release ions into a target room space that is to undergo climate-control, comprising: a discharge electrode for generating ions by electric discharge (fig./ 12, elements 11 & 12); and a plurality of columns having an air-current guiding surface (fig. 12, elements 21b and 22b); and a beam connecting each of the plurality of columns being disposed in parallel with the air-current guiding surface (fig. 12, elements 21a and 22a).
Nishada et al. does not disclose the columns having a plurality of proximal ends in a form of trapezoids.  However, forming an end of a column into a trapezoidal shape is clearly within the skill level of a person having ordinary skill in the art.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to form the proximal ends as trapezoids to provide greater stability, since a wider base is well known to increase mechanical stability.
Regarding claim 4, Nishida et al. discloses a method for providing a climate-controlled room space by using an ion generator, the method comprising a step of releasing ions from the ion generator into the climate-controlled room space (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53), wherein the ion generator comprises: a discharge electrode for generating ions by electric discharge (fig. 12, elements 11 and 12); a plurality of columns having an air-current guiding surface (fig. 12, elements 21b and 22b); and a beam connecting each of the plurality of columns being disposed in parallel with the air-current guiding surface (fig. 12, elements 21a and 22a).
Nishada et al. does not disclose the columns having a plurality of proximal ends in a form of trapezoids.  However, forming an end of a column into a trapezoidal shape is clearly within the skill level of a person having ordinary skill in the art.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to form the proximal ends as trapezoids to provide greater stability, since a wider base is well known to increase mechanical stability.
Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishada et al. in view as applied to claim 1 above, and further in view of ‘Influence of Artificial Air Ionisation on the Human Electroencephalogram’ (Assael et al.)
Regarding claim 5, Nishada et al. disclose a method of comprising releasing ions from the ion generator according to claim 1 into a target room space that is to undergo climate-control (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53).  Nishada et al. is silent as to whether this results in reducing a stress of a person who are in the target room space.  However, Assael et al. disclose that releasing into a room results in reduction in stress (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).  Therefore stress reduction would be an expected effect of the method step of releasing ions.
Regarding claim 6, Nishada et al. disclose a method of comprising releasing ions from the ion generator according to claim 1 into a target room space that is to undergo climate-control (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53).  Nishada et al. is silent as to whether this results in improving a degree of concentration of a person who are in the target room space.  However, Assael et al. disclose that releasing into a room results in an increase in concentration (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).  Therefore improved concentration would be an expected effect of the method step of releasing ions.
Regarding claim 7, Nishada et al. disclose a method of comprising releasing ions from the ion generator according to claim 1 into a target room space that is to undergo climate-control (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53). Nishada et al. is silent as to whether this results in improving a degree of concentration of a person who are in the target room space.  However, Assael et al. disclose that releasing into a room results in an increase in comfort (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).  Therefore improved comfort would be an expected effect of the method step of releasing ions.
Regarding claim 8, Nishada et al. disclose the ion generator according to claim 1, wherein the ion generator releases the ions into the target room space (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53).  Nishida et al. is silent as to whether this results in reducing a stress of a person who are in the target room space.  However, Assael et al. disclose that releasing into a room results in reduction in stress (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).  Therefore stress reduction would be an expected effect of releasing ions.
Regarding claim 9, Nishada et al. disclose the ion generator according to claim 1, wherein the ion generator releases the ions into the target room space (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53). Nishida et al. is silent as to whether this results in improving a degree of concentration of a person who are in the target room space. However, Assael et al. disclose that releasing into a room results in an increase in concentration (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).  Therefore, improved concentration would be an expected effect of releasing the ions.
Regarding claim 10, Nishada et al. disclose the ion generator according to claim 1, wherein the ion generator releases the ions into the target room space (‘Air which has passed through ion generation apparatus 10 is emitted to the room together with ions through outlets 50b and 50c.’ P 53). Nishida et al. is silent as to whether this results in improving a degree of concentration of a person who are in the target room space.  However, Assael et al. disclose that releasing into a room results in an increase in comfort (‘Subjective findings included relaxation, alertness, improved working capacity’ abstract).  Therefore improved comfort would be an expected effect of releasing ions.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishada et al. as applied to claim 1 above, and further in view of US 2015/0123008 (Fukada).
Regarding claim 14, Nishada et al. discloses the claimed invention except for a brush-shaped electrode that includes multiple conductors.  Fukuda discloses an ion generator wherein the discharge electrode is a brush-shaped electrode that includes multiple conductors (‘a bundle electrode composed of thin wires bundled like a brush is used as an electrode. A high voltage is applied to the bundle electrode from a high voltage supply, and each thin wire of the bundle electrode is electrified by application of the high voltage. Then, because of electrification of the thin wires, the thin wires repel one another, the distal end portion of the bundle electrode is expanded radially, and the corona discharge is generated in this state.’ P 4).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to substitute the brush electrode of Fukuda for the needle electrodes of Nishada et al. to increase the ionization area, an advantage known at least from Fukuda (‘In this manner, in the techniques described in Patent Document 1, air ions are generated in a large area to improve ionizing efficiency while downsizing this apparatus by using the bundle electrode.’ P 4).
Response to Arguments
Applicant’s arguments filed August 12th, 2022 have been fully considered but they are not persuasive.
Applicant argues that Nishida et al. does not disclose the feature of the proximal ends in the form of trapezoids.  Examiner agrees that this feature is not present, but it is a very simple modification and obvious for the reasons discussed in the rejections above.
Conclusion
The following document is considered pertinent to applicant’s disclosure: US 2021/0128775 (Ohe et al.).  The document is commonly owned disclosure and does not constitute prior art, but does disclose the proximal ends in the form of trapezoids and further contains claims referencing the feature, though not the trapezoidal shape in particular.  Should future amendments to either pending claim set warrant it, the document may become of source of double patenting rejections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881